MEMORANDUM **
Israel Gonzalez-Robles appeals from the 148-month sentence imposed following his guilty-plea conviction for conspiracy to possess with intent to distribute methamphetamine and possession with intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(l)(A)(viii), and 846. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Gonzalezr-Robles contends that the district court clearly erred by finding that he possessed firearms in connection with the offense, rendering him ineligible for safety valve relief. We disagree. The record supports the district court’s finding that Gonzalez-Robles failed to meet his burden of showing that he did not possess the guns found in the basement of his restaurant in connection with the offense. *401See United States v. Ferryman, 444 F.3d 1183, 1186 (9th Cir.2006).
We also reject Gonzalez-Robles’s contention that the district court clearly erred by denying a downward adjustment for minor role. The record supports the district court’s finding that Gonzalez-Robles was not substantially less culpable than the other participants in the offense. See United States v. Cantrell, 433 F.3d 1269, 1283 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.